Citation Nr: 0911550	
Decision Date: 03/27/09    Archive Date: 04/01/09

DOCKET NO.  06-11 490	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an increased evaluation for a service-
connected low back disability, evaluated as 20 percent 
disabling, for the period prior to December 5, 2005.

2.  Entitlement to an increased evaluation for a service-
connected low back disability, evaluated as 40 percent 
disabling, for the period on and after December 6, 2005.

3.  Entitlement to an effective date earlier than May 11, 
2006, for the grant of a total disability rating for 
compensation purposes based on individual unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran, Veteran's Spouse


ATTORNEY FOR THE BOARD

David S. Ames, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1972 to 
December 1974.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Lincoln, Nebraska (RO).  This case was remanded by the Board 
in November 2007 for additional development.

The issue of entitlement to an effective date earlier than 
May 11, 2006, for the grant of a total disability rating for 
compensation purposes based on individual unemployability 
(TDIU) is addressed in the Remand portion of the decision 
below and is remanded to the RO via the Appeals Management 
Center, in Washington, DC.


FINDINGS OF FACT

1.  The medical evidence of record shows that for the period 
prior to December 5, 2005, the veteran's low back disability 
was manifested by pain, stiffness, weakness, muscle spasm, 
abnormal gait, abnormal spinal contour, and limitation of 
motion to 40 degrees of flexion on repetition, 10 degrees of 
extension, 25 degrees of bilateral lateral flexion, and an 
inability to perform bilateral rotation.  

2.  The medical evidence of record shows that for the period 
from December 6, 2005 to January 19, 2006, the veteran's low 
back disability was manifested by pain, stiffness, weakness, 
muscle spasm, abnormal posture, and limitation of motion to 
15 degrees of flexion, 15 degrees of extension, 20 degrees of 
bilateral lateral flexion, and 25 degrees of bilateral 
rotation.

3.  The medical evidence of record shows that for the period 
from January 20, 2006 to May 10, 2006, the veteran's low back 
disability required at least 2 days of bed rest per week 
prescribed by a physician.  

4.  The medical evidence of record shows that for the period 
from May 11, 2006 to August 31, 2006, the veteran's low back 
disability required at least 2 days of bed rest per week 
prescribed by a physician.  

5.  The medical evidence of record shows that for the period 
on and after September 1, 2006, the veteran's low back 
disability required at least 2 days of bed rest per week 
prescribed by a physician and an inability to do forward 
flexion or extension.  


CONCLUSIONS OF LAW

1.  The criteria for a rating of 40 percent, but no more, for 
the period prior to December 5, 2005, for a service-connected 
low back disorder have been met.  38 U.S.C.A. §§ 1155, 5103A, 
5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5237 
(2008).

2.  The criteria for a rating in excess of 40 percent for the 
period from December 6, 2005 to January 19, 2006, for a 
service-connected low back disorder have not been met.  38 
U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5237 (2008).

3.  The criteria for a rating of 60 percent, but no more, for 
the period from January 20, 2006 to May 10, 2006, for a 
service-connected low back disorder have been met.  38 
U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5243 (2008).

4.  The criteria for a rating in excess of 40 percent for the 
period from May 11, 2006 to August 31, 2006, for a service-
connected low back disorder have not been met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5237 (2008).

5.  The criteria for a rating of 50 percent, but no more, for 
the period on and after September 1, 2006, for a service-
connected low back disorder have been met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5237 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2008).  Prior to initial 
adjudication of the low back disability claims, a letter 
dated in August 2005 satisfied the duty to notify provisions.  
Additional letters were also provided to the veteran in March 
2006 and January 2008, after which the claims were 
readjudicated.  See 38 C.F.R. § 3.159(b)(1); Overton v. 
Nicholson, 20 Vet. App. 427 (2006); see also Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  The veteran's service 
medical records, VA medical treatment records, and indicated 
private medical records have been obtained.  VA examinations 
were provided to the veteran in connection with his claims.  
There is no indication in the record that additional evidence 
relevant to the issues decided herein is available and not 
part of the claims file.  As there is no indication that any 
failure on the part of VA to provide additional notice or 
assistance reasonably affects the outcome of this case, the 
Board finds that any such failure is harmless.  See Mayfield 
v. Nicholson, 20 Vet. App. 537 (2006); see also 
Dingess/Hartman, 19 Vet. App. 473.  Further, the purpose 
behind the notice requirement has been satisfied because the 
veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claims, to 
include the opportunity to present pertinent evidence.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4 (2008).  The Schedule 
is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2008).  In resolving this factual issue, the 
Board may only consider the specific factors as are 
enumerated in the applicable rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 
Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2008).  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Although the 
regulations do not give past medical reports precedence over 
current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  This involves a 
factual determination of the current severity of the 
disability.  Id. at 58.

Service connection for chronic mechanical low back strain, 
spinal stenosis, severe disc degeneration at L5-S1 with 
spurring at L2-3 and L3-4, was granted by an October 2004 
rating decision and a 20 percent evaluation was assigned 
under 38 C.F.R. § 4.71a, Diagnostic Codes 5237-5243, 
effective April 30, 2004.  In the selection of code numbers 
assigned to disabilities, injuries will generally be 
represented by the number assigned to the residual condition 
on the basis of which the rating is determined.  With 
injuries and diseases, preference is to be given to the 
number assigned to the injury or disease itself; if the 
rating is determined on the basis of residual conditions, the 
number appropriate to the residual condition will be added, 
preceded by a hyphen.  38 C.F.R. § 4.27 (2008).  The 
hyphenated diagnostic code in this case indicates that 
lumbosacral or cervical strain, under Diagnostic Code 5237, 
was the service-connected disorder, and intervertebral disc 
syndrome, under Diagnostic Code 5243, was a residual 
condition.  Subsequently, a December 2005 rating decision 
increased the evaluation to 40 percent under 38 C.F.R. § 
4.71a, Diagnostic Codes 5237-5243, effective December 6, 
2005.

In a December 2004 VA outpatient medical report, the veteran 
complained of an exacerbation of his back disorder which made 
him unable to work.  The veteran stated that he had surgery 
on his lumbosacral spine and epidural injections.  The 
impression was lumbosacral disc condition.

A June 2005 private physical performance evaluation stated 
that the veteran had back surgery in 1975.  On subjective 
pain evaluation, the veteran reported that he experienced low 
back pain to a level of 6 on a scale from 0 to 10+ before 
testing.  After testing he reported the pain at a level of 8 
on a scale from 0 to 10+.  That evening and the next day 
after the testing, he reported pain at a level of 7 on a 
scale from 0 to 10+ with stiffness, soreness, and swelling.  
The veteran reported that in the previous 30 days his best 
pain rating was 1.5 on a scale from 0 to 10+ and his worst 
pain rating was 9.2 on a scale from 0 to 10+.  The veteran's 
answers on the Oswestry Low Back Disability Questionnaire 
resulted in a score of 58 percent which was interpreted as a 
severe disability.  On physical examination, the veteran had 
normal lumbar lordosis and thoracic kyphosis posture.  There 
was no scoliosis and weight bearing was equal.  On resisted 
movement testing, the veteran had strength of "3/5" on both 
flexion and extension.  On palpation, sweating was present 
and temperature was normal.

In an August 2005 VA spine examination report, the veteran 
complained of worsening back pains.  The veteran stated that 
he experienced mild fatigue, severely decreased motion, 
moderate stiffness of the low back, severe weakness of the 
low back, moderate spasm of the low back, and constant 
moderate level pain in the mid to low back which was aching 
and sharp in nature.  He used a cane to walk and could not 
walk more than a block.  The examiner stated that the veteran 
had intervertebral disc syndrome of the low back and had been 
placed on bed rest by his physician from October to November 
2004.

On physical examination, the veteran's posture was stooped 
and his gait was antalgic.  The objective evidence of lumbar 
sacrospinalis on the left was moderate guarding, severe pain 
with motion, moderate tenderness, and moderate weakness.  The 
objective evidence of lumbar sacrospinalis on the right was 
mild spasm, moderate guarding, severe pain wit motion, 
moderate tenderness, and moderate weakness.  The muscle 
spasm, localized tenderness, and guarding was severe enough 
to be responsible for abnormal gait and abnormal spinal 
contour.  On range of motion testing, the veteran had flexion 
from 0 degrees to 45 degrees with pain throughout the entire 
range, extension from 0 degrees to 10 degrees with pain 
throughout the entire range, left and right lateral flexion 
from 0 degrees to 25 degrees with pain throughout the entire 
ranges, and the veteran could not perform left or right 
lateral rotation.  On repetitive motion, the veteran had 
additional range of motion limitation on flexion from 0 
degrees to 40 degrees due to pain.  The report stated that 
the veteran's back disorder did not involve the cervical or 
upper thoracic spine.  The examiner stated that the veteran 
could not go outside due to back pain 2 to 3 days per week.  
The diagnoses were minimal levoscoliosis with apex at L3-L4, 
vacuum phenomenon indicating severe disc degeneration at L5-
S1, anterior osteophyte spurring at L2-L3 and L3-L4, and 
chronic mechanical low back strain.  The veteran's back 
disorder prevented chores, shopping, exercise, sports, and 
recreation, and made traveling moderately difficulty.

In a November 2005 VA outpatient medical report, the veteran 
complained of back pain.  On physical examination, the 
veteran's lumbar back was tender to palpation.  The 
impression was chronic low back pain.

In a December 2005 VA general medical examination report, the 
veteran complained of daily back pain with stiffness and 
weakness, and occasional right leg numbness.  He reported 
that back pain limited him to standing 20 to 30 minutes, 
sitting 15 to 20 minutes, and walking less than half a block.  
He reported that the symptoms were aggravated by simple 
activities, such as sneezing, and that they had a duration 
ranging from 1 hour to 3 weeks.  The veteran's wife reported 
that he was "completely housebound" 2 to 3 days per week 
due to back pain.  The veteran reported that he "had no 
period of incapacitation in the past 12 months requiring 
physician care, and physician prescribed bed rest."  He 
reported that he stopped working in March 2004 due to back 
pain.

On physical examination, the veteran had an antalgic gait 
that impaired walking and standing.  His spine was abnormal 
with moderate list, but no gibbus, kyphosis, lumbar 
flattening, lumbar lordosis, scoliosis, or reverse lordosis.  
The veteran did not have normal posture due to back pain, and 
"walk[ed] with approximately 100 [degrees of] forward 
flexion at the waist."  On range of motion examination, the 
veteran's thoracolumbar spine had 15 degrees of extension 
with pain at 15 degrees, 15 degrees of flexion, with pain at 
15 degrees, 20 degrees of lateral flexion, bilaterally, with 
pain at 20 degrees, and 25 degrees of rotation, bilaterally, 
with pain and muscle spasm at 25 degrees.  No spinal 
deformities were noted.  The examiner could not determine, 
without resort to mere speculation, whether there was 
additional limitation due to repetitive use.  The diagnosis 
was severe degenerative disc disease of the lumbosacral 
spine, multilevel, with spinal stenosis, and spurring, status 
post L5 laminectomy, with intermittent episodes of right 
lower extremity L5-S1 nerve or irritation, sciatica; chronic 
strain of the lumbosacral spine of musculoligamentous origin.  
The examiner stated that the veteran could not sustain 1 day 
per week of employment due to his back pain.

In a January 2006 private medical report, the veteran 
complained about significant back problems.  He reported 
"continuing to apparently have at least a couple of days in 
bed each week to function."  After physical examination, the 
assessment was back pain, treated with "conservative 
therapy."  A January 2006 letter from a private physician 
dated the same day state that

I am [the veteran's] primary care 
physician.  I saw [the Veteran] initially 
with some of his back problems.  On his 
initial exacerbations, he was treated 
with conservative therapy, which included 
bed rest, nonsteroidals and physical 
therapy and this was moderately 
successful.  He has seen multiple back 
specialists and ha[s] had epidurals as 
well for his back.  He requires 
intermittent bed rest to control his 
symptoms and I don't see this changing in 
the future.

A May 2006 VA outpatient medical report stated that the 
veteran reported that "he is on bed rest due to the back 
condition an average of 2 days per week."  On physical 
examination, the veteran used a can to assist in ambulating 
and appeared to be in discomfort.  The veteran's lumbar back 
was tender to palpation.  The impression was degenerative 
disc disease.

In a September 2006 VA general medical examination report, 
the veteran complained of chronic low back pain, weakness, 
and stiffness on a daily basis.  He reported that flare-ups 
occurred with cold weather and lasted for up to a week.  He 
reported that he could not bend, could walk only very short 
distances, and fell about 4 times per year due to his back.  
The veteran reported that he required 1 to 2 days of bed rest 
per week.  He veteran used a cane constantly and experienced 
severe functional impairment.  He was unsteady on his feet, 
had difficulty with activities of daily living, and had not 
worked in over 2 years.

On physical examination, the veteran's back was "extremely 
limited" due to "pain and debility."  The veteran could 
not do forward flexion or extension, though he had lateral 
flexion and rotation to 20 degrees with moderate to severe 
difficulty.  The veteran had pain over the lower lumbar spine 
along the midline.  Further testing could not be done due to 
the veteran's "overall debility."  The diagnosis was 
chronic mechanical low back strain with evidence of vacuum 
disc phenomena at L5-S1, a previous laminectomy, and 
degenerative changes involving the lumbar spine.

The General Rating Formula for Diseases and Injuries of the 
Spine states that a 20 percent evaluation is warranted for 
forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, the combined 
range of motion of the thoracolumbar spine not greater than 
120 degrees; or, muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  See 
38 C.F.R. Part 4 (2008).  A 40 percent disability rating is 
warranted for forward flexion of the thoracolumbar spine 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine.  A 50 percent disability rating is 
warranted for unfavorable ankylosis of the entire 
thoracolumbar spine.  A 100 percent disability rating is 
warranted for unfavorable ankylosis of entire spine.  38 
C.F.R. § 4.71a, Diagnostic Code 5237.  Any associated 
objective neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, are rated separately 
under an appropriate diagnostic code.  Id. at Note (1).

Intervertebral disc syndrome is evaluated under the Formula 
for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes either on the total duration of 
incapacitating episodes over the previous 12 months or under 
the General Rating Formula for Diseases and Injuries of the 
Spine by combining separate evaluations of chronic orthopedic 
and neurologic manifestations along with evaluations for all 
other disabilities, whichever method results in the higher 
evaluation.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243; see 
also 38 C.F.R. § 4.25 (2008).  A 40 percent evaluation is 
warranted for incapacitating episodes having a total duration 
of 4 weeks but less than 6 weeks during the past 12 months.  
A 60 percent evaluation is warranted for incapacitating 
episodes having a total duration of at least 6 weeks during 
the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243 
(2008).  For the purposes of evaluations under Diagnostic 
Code 5243, an incapacitating episode is a period of acute 
signs and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243 at Note 
(1) (2008).

The Period Prior to December 5, 2005

The medical evidence of record shows that for the period 
prior to December 5, 2005, the veteran's low back disability 
was manifested by pain, stiffness, weakness, muscle spasm, 
abnormal gait, abnormal spinal contour, and limitation of 
motion to 40 degrees of flexion on repetition, 10 degrees of 
extension, 25 degrees of bilateral lateral flexion, and an 
inability to perform bilateral rotation.  The degree of 
limitation of motion elicited in the August 2005 VA spine 
examination report did not meet the criteria for an 
evaluation in excess of 20 percent.  However, that report 
showed that the veteran's limitation of flexion was only 10 
degrees off of the level required for a 40 percent evaluation 
and the report also specifically stated that the veteran had 
pain throughout the entire range of motion.  In addition, the 
December 2005 VA general medical examination report, 
conducted only a few months later, showed limitation of 
flexion due to pain that was well within the levels required 
for a 40 percent evaluation.  Accordingly, the level of pain 
elicited on range of motion testing in August 2005 must be 
taken into account when determining the severity of the 
veteran's low back disability at that time.  See 38 C.F.R. 
§§ 4.40, 4.45, 4.59 (2008); DeLuca v. Brown, 8 Vet. App. 202, 
206 (1995).  Resolving all benefit of the doubt in favor of 
the veteran, the Board finds the veteran's low back disorder 
was manifested by a pain-free range of motion that had less 
than 30 degrees of flexion.  Accordingly, an evaluation of 40 
percent is warranted for the period prior to December 5, 2005 
for the veteran's service-connected low back disability.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5237.

An evaluation in excess of 40 percent is not warranted for 
the period prior to December 5, 2005, as the medical evidence 
of record does not show that the veteran's back was ankylosed 
in any manner, either favorably or unfavorable, during that 
period of time.  Accordingly, a rating in excess of 40 
percent is not warranted under the General Rating Formula for 
Diseases and Injuries of the Spine.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5237.

An evaluation in excess of 40 percent is also not warranted 
for the period prior to December 5, 2005 under the Formula 
for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes.  The medical evidence of record does 
not show that the veteran required any bed rest prescribed by 
a physician for his low back disability for the period prior 
to December 5, 2005, let alone for a duration of at least 6 
weeks during any 12 month period.  While the medical evidence 
shows that during this time period the veteran reported being 
unable to go outside due to back pain 2 to 3 days a week, it 
does not show that this was the result of 
physician-prescribed bed rest.


In regard to combining separate evaluations of its chronic 
orthopedic and neurologic manifestations, while the medical 
evidence of record shows that the veteran currently has right 
leg radiculopathy due to his low back disability, the medical 
evidence of record does not show that this existed prior to 
December 5, 2005.  In addition, even if the medical evidence 
of record did show such neurological symptoms, 
service-connection for right lower extremity radiculopathy 
has already been granted and neither the effective date nor 
the evaluation assigned are currently on appeal before the 
Board.  As such, the Board does not have jurisdiction to 
award an increased evaluation based on any right leg 
neurological symptoms that existed prior to December 5, 2005.  
38 C.F.R. §§ 20.101, 20.200, 20.201, 20.202 (2008).

The Period from December 6, 2005 to January 19, 2006

The medical evidence of record shows that for the period from 
December 6, 2005 to January 19, 2006, the veteran's low back 
disability was manifested by pain, stiffness, weakness, 
muscle spasm, abnormal posture, and limitation of motion to 
15 degrees of flexion, 15 degrees of extension, 20 degrees of 
bilateral lateral flexion, and 25 degrees of bilateral 
rotation.  The medical evidence of record does not show that 
the veteran's back was ankylosed in any manner, either 
favorably or unfavorable, during that period of time.  
Accordingly, a rating in excess of 40 percent is not 
warranted under the General Rating Formula for Diseases and 
Injuries of the Spine.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5237.  In addition, a rating in excess of 40 percent is 
not warranted under the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes as the medical 
evidence of record does not show that the veteran was bed 
rest by a physician for a duration of at least 6 weeks.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5243.  In this regard, in 
the December 2005 VA general medical examination report, the 
veteran specifically reported that he "had no period of 
incapacitation in the past 12 months requiring physician 
care, and physician prescribed bed rest."  As such, an 
evaluation in excess of 40 percent is not warranted for the 
period from December 6, 2005 to January 19, 2006.


The Period from January 20, 2006 to May 10, 2006

The medical evidence of record shows that for the period from 
January 20, 2006 to May 10, 2006, the veteran's low back 
disability required at least 2 days of bed rest per week 
prescribed by a physician.  Specifically, the January 2006 
letter from a private physician stated that the veteran "was 
treated with conservative therapy, which included bed rest."  
A private medical report by the same private physician dated 
the same day stated that the veteran was prescribed 
"conservative therapy," and indicated that the veteran 
required "at least a couple of days in bed each week to 
function."  This shows a minimum of 2 days of bed rest per 
week, which results in a total amount of bed rest over a 12 
month period that is well in excess of 6 weeks.  Accordingly, 
a 60 percent evaluation is warranted for the veteran's low 
back disability for the period from January 20, 2006 to May 
10, 2006, under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes.  See Id.  A 60 
percent evaluation is the highest available under this 
Formula.

An evaluation in excess of 60 percent is only available under 
the General Rating Formula for Diseases and Injuries of the 
Spine if there is unfavorable ankylosis of the entire spine.  
The medical evidence of record does not show that the 
veteran's back was ankylosed in any manner, either favorably 
or unfavorable, during that period of time.  Accordingly, a 
rating in excess of 60 percent is not warranted under the 
General Rating Formula for Diseases and Injuries of the Spine 
for the period from January 20, 2006 to May 10, 2006.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5237.

The Period from May 11, 2006 to August 31, 2006

The medical evidence of record shows that for the period from 
May 11, 2006 to August 31, 2006, the veteran's low back 
disability required at least 2 days of bed rest per week 
prescribed by a physician.  As with the period from January 
20, 2006 to May 10, 2006, this meets the criteria for a 60 
percent evaluation under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243.  
However, service-connection was granted for the neurologic 
manifestations of the veteran's low back disability effective 
May 11, 2006.  This was characterized as right lower 
extremity radiculopathy associated with chronic mechanical 
low back stain, spinal stenosis, severe disc degeneration at 
L5-S1 with spurring at L2-3 and L3-4, claimed as back 
condition and a 40 percent evaluation was assigned under 
38 C.F.R. § 4.124a, Diagnostic Code 8620 (2008).

Accordingly, from May 11, 2006 onwards, the veteran had 
separate evaluations for his orthopedic and neurologic 
manifestations.  The Schedule specifically states that 
Intervertebral Disc Syndrome is to be evaluated under either 
the General Rating Formula for Diseases and Injuries of the 
Spine or the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever results in a 
higher evaluation.  The separate orthopedic and neurologic 
evaluations were assigned in accordance with the General 
Rating Formula for Diseases and Injuries of the Spine.  For 
the period from May 11, 2006 to August 31, 2006, the 
veteran's orthopedic manifestations were rated as 40 percent 
disabling and his neurologic manifestations were rated as 40 
percent disabling.  This results in a combined evaluation of 
60 percent.  See 38 C.F.R. § 4.25, Table I (2008).  As such, 
combining the orthopedic and neurologic manifestations of the 
Veteran's service-connected back disorder from May 11, 2006 
onwards, the veteran was already in receipt of a 60 percent 
evaluation.

In this regard, a 60 percent evaluation is the highest 
possible under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes.  As such, it would 
not be possible to award a higher evaluation than is 
currently assigned for the period from May 11, 2006 to August 
31, 2006 through the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes.  For the purposes 
of attempting to maintain some consistency in the veteran's 
already complex ratings, the Board is therefore maintaining 
the assigned separate 40 percent evaluations for orthopedic 
and neurologic manifestations under the General Rating 
Formula for Diseases and Injuries of the Spine, which combine 
to a 60 percent evaluation, instead of abolishing those 
ratings and assigning a single 60 percent evaluation under 
the Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes.


The Period on and after September 1, 2006

The medical evidence of record shows that for the period on 
and after September 1, 2006, the veteran's low back 
disability required at least 2 days of bed rest per week 
prescribed by a physician and an inability to do forward 
flexion or extension.  Specifically, the September 1, 2006 VA 
general medical examination report stated that the veteran 
could not flex forward or extend his low back.  This 
disability picture more nearly approximates the criteria for 
ankylosis of the entire lumbosacral spine.  38 C.F.R. § 4.7 
(2008).  As such, a 50 percent evaluation is warranted for 
the orthopedic manifestations of the veteran's low back 
disability for the period on and after September 1, 2006.  An 
evaluation in excess of 50 percent is not warranted for the 
orthopedic manifestations of the veteran's low back 
disability at any point in the periods on appeal, as there is 
no medical evidence that the veteran's cervical spine has 
ever been ankylosed or otherwise incapable of movement.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5237.

Combining this 50 percent evaluation for orthopedic 
manifestations with the currently assigned 40 percent 
evaluation for neurologic manifestations results in a 
combined 70 percent evaluation for the veteran's low back 
disability.  See 38 C.F.R. § 4.25, Table I.  An evaluation in 
excess of 70 percent is not warranted under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, as a 60 percent evaluation is the highest possible 
under that diagnostic code.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5243.  Accordingly, the combination of the 
orthopedic and neurologic manifestations of the Veteran's 
service-connected low back disorder result in a greater 
evaluation than rating the service-connected low back 
disorder under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes.  

These issues have been reviewed with consideration of whether 
further staged ratings would be warranted.  However, the 
medical evidence of record does not show that the criteria 
have been met for evaluations in excess of those assigned 
herein.  38 U.S.C.A. § 5110 (West 2002); see also Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  However, as medical evidence of record 
does not show findings that meet the criteria for a rating in 
excess of those assigned herein, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
see also Massey, 7 Vet. App. at 208.


ORDER

An evaluation of 40 percent, but no more, for the period 
prior to December 5, 2005, for a service-connected low back 
disability is granted, subject to the laws and regulations 
governing the payment of monetary benefits.

An evaluation in excess of 40 percent, for the period from 
December 6, 2005 to January 19, 2006, for a service-connected 
low back disability is denied.

An evaluation of 60 percent, but no more, for the period from 
January 20, 2006 to May 10, 2006, for a service-connected low 
back disability is granted, subject to the laws and 
regulations governing the payment of monetary benefits.

An evaluation in excess of 40 percent, for the period from 
May 11, 2006 to August 31, 2006, for a service-connected low 
back disability is denied.

An evaluation of 50 percent, but no more, for the period on 
and after September 1, 2006, for a service-connected low back 
disability is granted, subject to the laws and regulations 
governing the payment of monetary benefits.


REMAND

Total disability is considered to exist when there is any 
impairment which is sufficient to render it impossible for 
the average person to follow a substantially gainful 
occupation.  38 C.F.R. § 3.340(a)(1).  A total disability 
rating for compensation purposes may be assigned on the basis 
of individual unemployability: that is, when the disabled 
person is, in the judgment of the rating agency, unable to 
secure or follow a substantially gainful occupation as a 
result of service-connected disabilities.  38 C.F.R. § 
4.16(a).  In such an instance, if there is only one 
service-connected disability, it must be rated at 60 percent 
or more; if there are two or more service-connected 
disabilities, at least one disability must be rated at 40 
percent or more, and sufficient additional disability must 
bring the combined rating to 70 percent or more.  Id.  
Individual unemployability must be determined without regard 
to any non-service connected disabilities or the veteran's 
advancing age.  38 C.F.R. §§ 3.341(a), 4.19; Van Hoose v. 
Brown, 4 Vet. App. 361 (1993).  

The RO has previously denied entitlement to an earlier 
effective date for TDIU on the basis that the currently 
assigned effective date was the earliest date at which the 
veteran met the rating criteria under 38 C.F.R. § 4.16(a).  
However, as noted above, the Board has granted increased 
evaluations for the veteran's service-connected disabilities.  
As such, the RO must re-adjudicate the issue of entitlement 
to an effective date earlier than May 11, 2006, for the grant 
of TDIU.

In doing so, the Board emphasizes that the RO should take 
into account the numerous medical reports and other evidence 
which states that the veteran's low back disability prevented 
him from working.  This includes the Social Security 
Administration records which found that the veteran's low 
back disability prevented him from working from June 6, 2005.  
If, in the course of re-adjudicating this issue, the RO 
determines that the veteran's low back disability prevented 
him from following a substantially gainful occupation during 
a period prior to that when he met the rating criteria under 
38 C.F.R. § 4.16(a), the provisions of 38 C.F.R. § 4.16(b) 
must be followed.  These provisions state that a claim for 
TDIU may be referred to the Compensation and Pension Service 
when a veteran does not meet the percentage standards of 38 
C.F.R. § 4.16(a) but is otherwise unemployable due to 
service-connected disabilities.  38 C.F.R. § 4.16(b) (2008).

Accordingly, the case is remanded for the following actions:

1.	The RO must re-adjudicate the claim of 
entitlement to an effective date 
earlier than May 11, 2006, for the 
grant of TDIU, taking into account the 
evaluations assigned herein for the 
veteran's low back disability.

2.	If, in the course of re-adjudicating 
this claim, the RO finds that the 
veteran was unable to follow a 
substantially gainful occupation during 
a period prior to that when he met the 
rating criteria under 38 C.F.R. § 
4.16(a), the RO must refer the appeal 
to the Chief Benefits Director or the 
Director, Compensation and Pension 
Service, for extra-schedular 
consideration on the issue of 
entitlement to an earlier effective 
date for TDIU.  Thereafter, the RO must 
implement the determinations of the 
Director, Compensation and Pension 
Service, if so warranted.

3.	After the above actions have been 
completed, if the claim on appeal 
remains denied, the veteran and his 
representative must be provided a 
supplemental statement of the case.  
After the veteran has had an adequate 
opportunity to respond, the appeal must 
be returned to the Board for appellate 
review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


